Title: To Benjamin Franklin from the Duc de La Rochefoucauld, 7 January 1784
From: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de
To: Franklin, Benjamin


          
            Paris 7 jer. 1784.
          
          Le Duc de la Rochefoucauld fait bien des Complimens à Monsieur Franklyn et à L’honneur de lui présenter la traduction de ses remarques sur les Sauvages qu’il a cherché a rendre le moins imparfaite qui lui a été possible; il est bien faché que le mauvais tems l’empêche d’aller la lui présenter lui même et savoir de ses nouvelles dont il demande souvent à Mons. l’Abbé Rochon.
          Toute la famille lui fait bien des Complimens.
        